EXHIBIT 10.3

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

RESEARCH AGREEMENT

This Research Agreement (including all Exhibits hereto, as amended, modified or
supplemented from time to time in accordance with its terms, the "Agreement"),
is made and entered into on December 31, 2014 by and between Pioneer Hi-Bred
International, Inc., a corporation organized and existing under the laws of the
State of Iowa, with its principal place of business at 7100 NW 62nd Ave., P.O.
Box 1014, Johnston, Iowa 50131, hereinafter referred to as "Pioneer", and S&W
Seed Company, a corporation organized and existing under the laws of Nevada,
with its principal place of business at 25552 South Butte Avenue, Five Points,
California 93624, hereinafter referred to as "Researcher" (Researcher and
Pioneer, each individually a "Party", and together the "Parties").

RECITALS

WHEREAS

, Pioneer and Researcher are parties to that certain Asset Purchase and Sale
Agreement, dated as of December 19, 2014 (the "APSA");



WHEREAS

, Researcher has expertise and the facilities available to carry out the
evaluation, research and development of certain varieties of alfalfa seed;



WHEREAS

, Pioneer and Researcher desire that Researcher perform and provide assistance
in the evaluation, research and development of certain varieties of alfalfa
seed;



WHEREAS

, Researcher is willing to conduct such evaluation, research and development on
a fee for services basis; and



WHEREAS

, capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in the APSA.



NOW THEREFORE

, in consideration of the premises and of the mutual covenants herein contained,
it is hereby agreed as follows:



SECTION 1 - DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
specified or referred to in this Section 1:

1.1   "Agreement" - is defined in the preamble.

1.2   "Affiliate" - means, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by or under common control with
such first Person, (b) any officer, director, general partner, member or trustee
of such Person or (c) any Person who is an officer, director, general partner,
member or trustee of any Person described in

--------------------------------------------------------------------------------

clause (a) or (b) of this sentence. For purposes of this definition, the terms
"control," "controlling," "controlled by" or "under common control with" shall
mean the possession, direct or indirect, of the power to control the management
of a Person, whether through the ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, an entity shall not be deemed an
Affiliate of a Person if the Person does not control such entity, irrespective
of whether the Person owns fifty percent (50%) or more of such entity's shares
of capital stock, limited liability company interests or other equity interests.
Notwithstanding the foregoing, for purposes of this Agreement no Pioneer
Competitor or any entity in which a Pioneer Competitor or any of their
respective Affiliates has an equity interest greater than five percent (5%) will
be deemed an Affiliate of Researcher and no successors in interest to the
agricultural related lines of business of a Pioneer Competitor or any of their
respective Affiliates will be deemed an Affiliate of Researcher.

1.3   "APSA" - is defined in the recitals.

1.4   "Change of Control" - is defined in Section 8.3.

1.5   "Claims" - is defined in Section 6.1.

1.6   "Confidential Information" - is defined in Section 4.1.

1.7   "Consent" - means any approval, consent, ratification, waiver or other
authorization, including the expiration of any required waiting period pursuant
to any merger control or competition law.

1.8   "Distribution Agreement" - means the Alfalfa Distribution Agreement by and
between Pioneer and Researcher dated of even date herewith.

1.9   "DuPont" - is defined in Section 11.4(d).

1.10   "DuPont Principles" - is defined in Section 11.4.

1.11   "[**]1" - means [**]2 or its Affiliates.

1.12   "Force Majeure" - is defined in Section 11.3.

1.13   "Government Agency Permit(s)" - mean permit(s) issued by Governmental
Bodies for the oversight of Plant Materials. Government Agency Permits can
include, but are not limited to, the following: Canadian Food Inspection Agency
permits, United States Department of Agriculture permits, Environmental
Protection Agency permits, Experimental Use Permits and any applicable Animal
and Plant Health Inspection Service permits needed for the performance of the
Services.

_________________________
1 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
2 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

2

--------------------------------------------------------------------------------

1.14   "Governmental Body" - means any federal, state, local, municipal,
foreign, tribal or other governmental body entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority.

1.15   "IT Transition Services Agreement" - means the Information Technology
Transition Services Agreement by and between Pioneer and Researcher dated of
even date herewith.

1.16   "Legal Requirement" - means any applicable law, statute, treaty,
directive, rule, code, ordinance, regulation, Order, enforcement action, decree
or enforceable judicial or administrative interpretation thereof of any
applicable Governmental Body.

1.17   "[**]3" - means [**]4 or its Affiliates.

1.18   "Order" - means any award, decision, injunction, judgment, order, ruling,
decree, subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body.

1.19   "Party" or "Parties" - is defined in the preamble.

1.20   "Person" - means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or governmental body.

1.21   "Pioneer" - is defined in the preamble.

1.22   "Pioneer Competitor" - means [**]5, or any of their respective Affiliates
(or successors in interest to their agricultural-related lines of business).

1.23   "Plant Materials" - means the Seed, and all vegetative and reproductive
material from the Seed, including, without limitation, plants and their progeny,
stems, leaves, pollen, roots, embryos, pods, seed and any unplanted Seed.

1.24   "Production Agreement" - means the Contract Alfalfa Production Services
Agreement by and between Pioneer and Researcher dated of even date herewith.

1.25   "Proprietary Information" - means all samples, information and materials,
intellectual property, trade secrets provided or disclosed by or on behalf of
Pioneer, [**]6 or [**]7, or their respective Affiliates or representatives to
Researcher in connection with the Services performed under this Agreement.
Proprietary Information includes, but is not limited to, Plant Materials,
notebooks, nucleic acids, probes, markers, proteins, compounds, formulations,
chemistries, products, product descriptions, code names,

_________________________
3 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
4 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
5 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
6 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
7 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

3

--------------------------------------------------------------------------------

observations, measurements, plans, reagents, equipment, electronic media,
prototypes, organisms, antibodies, cells, cultivars, lines, germplasm,
expression vectors, DNA, RNA, hybrids, microorganisms, plants, propagating
materials developed from germplasm, tissues, and any replication, derivative or
modification of any such information or materials.

1.26   "Protocol" or "Protocols" - mean specific details and related information
regarding the Services that are to be performed by Researcher under this
Agreement, as set forth on Exhibit A, which Protocols Pioneer may supplement,
amend or update at any time, in accordance with Section 3.3. Copies of such
Protocols will be provided to Researcher by a Pioneer designated representative
under separate cover.

1.27   "Research" - means evaluation, research and development activities,
including, without limitation, trait validation, trait introgression, greenhouse
and field evaluation and crossing.

1.28   "Research Payment" - means - is defined in Section 2.1.

1.29   "Research Plan" - is defined in Section 3.2.

1.30   "Research Year" - means, as applicable, (i) the period beginning on
January 1, 2015 and ending on February 28, 2015, or (ii) thereafter, each period
beginning on March 1 of a year and ending on the last calendar day of February
of the immediately following year.

1.31   "Researcher" - is defined in the preamble.

1.32   "Results" - means all observational and raw data, information and
material generated by or arising out of the performance of the Services
performed by Researcher hereunder; provided that the Results shall not include
any observational and raw data, information or material developed by Researcher
or its Affiliate outside of its or their performance of the Services and without
the use of any Seed, Plant Materials, Proprietary Information, or any other
Confidential Information disclosed by Pioneer, its Affiliates or their
representatives, in all events solely to the extent that such Results are not
generated by or arising out of any breach by Researcher of this Agreement.

1.33   "Seed" - means all alfalfa seed tracing to breeding activities with [**]8
and [**]9, including, without limitation, genetically modified seed, provided by
Pioneer, [**]10 or [**]11, or their respective Affiliates, for the performance
of the Services.

1.34   "Services" - is defined in Section 3.1.

_________________________
8 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
9 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
10 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
11 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

4

--------------------------------------------------------------------------------

1.35   "Stewardship Guidelines" - means the stewardship requirements documents,
technology use agreements and/or stewardship product use guides or other
documents, copies of which are attached hereto as Exhibit B and which
Stewardship Guidelines Pioneer may supplement, amend or update at any time, in
accordance with Section 3.3. In the event of conflict between the Stewardship
Guidelines and the terms of this Agreement, the terms of this Agreement shall
control.

1.36   "Taxes" - is defined in Section 2.2.

SECTION 2 - RESEARCH PAYMENTS

2.1   On or before (a) March 15 of 2015, (b) on March 15 of each subsequent
calendar year during the term of this Agreement, and (c) within thirty (30) days
following the expiration or earlier termination of this Agreement, Researcher
shall deliver to Pioneer a properly prepared and accurate invoice (with
reasonable supporting documentation) for the amount to be paid by Pioneer (each,
a "Research Payment") for the Services provided by Researcher during the
Research Year ending in such calendar year or, in the event of the expiration or
earlier termination of this Agreement, for the remaining outstanding amounts due
thereon, as applicable, which amount for each such Research Year or portion
thereof shall be calculated in accordance with Exhibit C. Payment terms for the
Services provided hereunder shall be net fifteen (15) days from Pioneer's
receipt of the properly prepared and accurate invoice (with reasonable
supporting documentation). All payments by Pioneer pursuant to this Agreement
may be offset by Pioneer in accordance with the Production Agreement.

2.2   Each of Researcher and Pioneer shall be responsible for (and remit as
prescribed by the laws of any duly constituted taxing authority with
jurisdiction) any sales, use, value added, goods and services, transfer or
similar taxes, or any surcharges or escheat requirements, (collectively, the
"Taxes") imposed upon such Party or its Affiliates by the laws of such
jurisdiction in effect at the services described herein are provided. For
jurisdictions where the Taxes are imposed by statute upon Researcher, without
statutory provision for recovery from Pioneer, Researcher shall bear the Taxes
in full and without reimbursement. For jurisdictions where the Taxes are imposed
by statute upon Pioneer, Researcher shall separately itemize the Taxes on each
invoice for which the Taxes are applicable. In the alternative, Pioneer may
timely provide Researcher with the required documentation to exempt Pioneer from
the Taxes or to evidence Pioneer's authority to remit the Taxes directly.

2.3   Pioneer shall withhold Taxes from payments to Researcher to the extent
that such Taxes are required by any duly constituted taxing authority and in no
event shall Pioneer be required to "gross up" or increase any payment to
Researcher for such Taxes. Pioneer shall not be responsible for (i) any taxes
based upon the assets, capital, equity, gross receipts, net income or taxable
margin of Researcher or its Affiliates, (ii) any penalties or interest resulting
from Researcher's or its Affiliates' failure to timely pay any Taxes
attributable to Researcher or, if such Taxes are imposed by applicable law upon
Pioneer and remitted through Researcher, to timely notify Pioneer of such Taxes,
(iii) the

5

--------------------------------------------------------------------------------

employer's share of any employment related taxes of any sort (including federal,
state and provincial social security taxes and federal, state and provincial
unemployment taxes for all employees engaged by Researcher or its Affiliates, or
(iv) any other taxes or charges applicable to Researcher's or its Affiliates'
actions, facilities, employees and materials used in providing the services.

2.4   The Parties acknowledge and agree that the Full Costs (as defined in
Exhibit C, but excluding the 10% markup contemplated thereon) shall be deemed to
be commercial expenditures on research and development by Researcher and its
Affiliates for purposes of Section 2.1.2.3 of the Distribution Agreement.

SECTION 3 - PERFORMANCE OF THE SERVICES

3.1   Researcher shall, or shall cause its Affiliates to, perform the following
Research activities (together, the "Services"):

the Research activities set forth on Exhibit D;

until July 31, 2015, the Research activities set forth on Exhibit E; and

on and after August 1, 2015, the Research activities set forth in the applicable
Research Plan.

3.2   On or before September 1, 2015, Researcher shall prepare a proposed
written plan of breeding activities, crossing activities and other Research
activities to be conducted by Researcher from October 1, 2015 until September
30, 2016, and on or before September 1, 2016, Researcher shall prepare a
proposed written plan of breeding activities, crossing activities and other
Research activities to be conducted by Researcher from October 1, 2016 until
December 31, 2017 (each, a "Research Plan"). No later than September 30 of each
of 2015 and 2016, as applicable, Pioneer shall (i) notify Researcher that it
approves of the applicable Research Plan, or (ii) provide to Researcher any
proposed revisions to such Research Plan. If within such time period Pioneer
fails to notify Researcher of its approval of the Research Plan or fails to
provide proposed revisions to the Research Plan, the Research Plan shall be
deemed accepted. If within such time period Pioneer provides to Researcher
proposed revisions to the Research Plan and Researcher does not accept such
revisions, then Pioneer and Researcher shall negotiate in good faith to reach
agreement on an acceptable Research Plan, and, until such time as Pioneer and
Researcher reach agreement, the immediately preceding Research Plan, if
applicable, shall remain in effect; provided, however, that Pioneer may specify
breeding activities, crossing activities and/or other Research activities that
should cease until such time as Pioneer and Researcher reach agreement. If
Pioneer and Researcher are unable reach agreement on acceptable revisions to the
Research Plan within thirty (30) days, then either Pioneer or Researcher may
submit such dispute for resolution in accordance with the procedures set forth
in Section 10. On or around January 15, 2016 and January 15, 2017, Pioneer and
Researcher shall meet to review progress under the then-current Research Plan
(including costs incurred by Researcher in performing the Research

6

--------------------------------------------------------------------------------

obligations according to such Research Plan) and to discuss any mutually
agreeable proposed changes to subsequent Research Plans.

3.3   Pioneer shall provide to Researcher Protocols and Stewardship Guidelines
required to perform the Services. Pioneer may supplement, amend or update the
Protocols and Stewardship Guidelines (i) at any time in its reasonable
discretion, or (ii) at any time if required by [**]12 or [**]13 or otherwise
required under applicable Legal Requirements, in each case with prior notice to
Researcher. Pioneer shall consider in good faith supplements, amendments or
updates to the Protocols and Stewardship Guidelines recommended by Researcher.
The Protocols and Stewardship Guidelines, as the same may be modified from time
to time, will form an integral part of the Agreement and are incorporated herein
by reference. Researcher shall, and shall cause its Affiliates to, cooperate
reasonably with Pioneer in any efforts by Pioneer to obtain any Government
Agency Permit(s) and Consents required for the performance of the Services.

3.4   Researcher shall perform the Services in strict accordance with (i)
Exhibit D, (ii) the applicable Protocols, Research Plan, and Stewardship
Guidelines, and (iii) all applicable Legal Requirements. Researcher shall use
customary standards of skill, care and diligence in the performance of the
Services. Consistent with Section 4, Researcher shall not use Seed, Proprietary
Information, Plant Materials, Protocols, Research Plans, Stewardship Guidelines
or any other materials provided to Researcher under the terms of this Agreement
for any purpose other than in performing the Services in accordance with the
terms and subject to the conditions set forth in this Agreement.

3.5   Researcher agrees to provide the staff, supplies and facilities necessary
for the performance of the Services unless otherwise indicated by Pioneer.
Researcher agrees to perform the Services at Researcher's Nampa, ID site,
Researcher's Arlington, WI site or the Connell, WA site that is the subject of
the Ground Lease among the parties dated of the even date herewith unless
otherwise expressly required by the terms of Exhibit D. Researcher shall cause
its applicable employees to attend any training that [**]14 or [**]15 deem
necessary or advisable in furtherance of the performance of the Services.

3.6   If Researcher performs any of the Services on Pioneer's and/or Pioneer's
Affiliates' property, Researcher, and any permitted subcontractor of Researcher,
shall be bound by all rules and internal policies of Pioneer and Pioneer's
Affiliates, including certain safety provisions that pertain to the use of
Pioneer's and/or Pioneer's Affiliates' premises. Researcher may also be subject
to Pioneer's and/or Pioneer's Affiliates' screening policy unless Pioneer and/or
Pioneer's Affiliates waives such requirement. Except for injury or damage caused
solely by the gross negligence of Pioneer, Researcher agrees to the full extent
allowed by law that Pioneer and Pioneer's Affiliates shall not be liable under
any circumstances for any injury or damage done to or suffered by any Researcher
employee, or by any permitted subcontractor of Researcher, while on Pioneer's
and/or Pioneer's

_________________________
12 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
13 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
14 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
15 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

7

--------------------------------------------------------------------------------

Affiliates' premises, and Researcher shall assume all risk of such injury or
damage while on Pioneer's and/or Pioneer's Affiliates' premises.

3.7   Researcher shall not subcontract the performance of the Services without
the prior written consent of Pioneer. Should Researcher receive written approval
from Pioneer to use a specific subcontractor for the performance of the
Services, such third party subcontractor shall agree in writing to terms and
conditions at least as strict as those contained in this Agreement regarding
such Services, in addition to any other documentation or agreements required by
Pioneer. For each Pioneer approved subcontractor used, Researcher shall promptly
fax or e-mail a complete, signed copy of such agreement to Pioneer's address set
forth in Section 12. Researcher shall be responsible for any and all acts or
omissions of such subcontractor in the performance of the Services. Researcher
shall ensure that such subcontractor adheres to the rules and regulations
identified in the Protocols and Stewardship Guidelines, in strict accordance
with all applicable Legal Requirements. Such subcontractors will be employees,
independent contractors or agents of Researcher, and shall not be employees,
independent contractors, or agents of Pioneer. Approval of a specific
subcontractor creates no obligation for Pioneer to approve such subcontractor
for future performance of the Services or agreements. Upon Pioneer's request,
Researcher shall ship representative samples specified by Pioneer to third-party
testing laboratories specified by Pioneer.

3.8   Pioneer, may, at its sole discretion, require that Plant Materials and
Seed held by Researcher be immediately destroyed in a manner consistent with the
Protocols and Stewardship Guidelines as well as any applicable Legal
Requirements. At times mutually agreed to by the Parties or upon reasonable
notice by Pioneer, Pioneer or any third-party designated by Pioneer, shall have
the right to enter the land on which the Services are being conducted for the
purpose of harvesting and removing the Plant Materials, monitoring the progress
of the Services, inspecting the land on which the Services are being conducted,
inspecting all documentation maintained by Researcher for such Services, and
conducting any regulatory and environmental compliance activities Pioneer deems
necessary, in its sole discretion.

3.9   In the event Researcher has any questions or concerns about the Services,
Researcher shall immediately contact Pioneer's designated representative listed
in the Protocols and/or Stewardship Guidelines, or any other designated
representative Pioneer may identify from time to time for that purpose.

3.10   Upon completion of the Services, Researcher will cease use of the
Proprietary Information and Plant Materials and will return or dispose of the
Plant Materials in accordance with the applicable Protocols, Research Plan, and
Stewardship Guidelines.

3.11   Subject to the terms of this Agreement and the IT Transition Services
Agreement, on and after the date of this Agreement, Researcher, at its sole cost
and expense, shall, and shall cause its applicable Affiliates to, use
commercially reasonable efforts to obtain all information technology systems and
support (whether hardware, software or otherwise) reasonably required by
Researcher to perform its obligations under this Agreement upon

8

--------------------------------------------------------------------------------

the expiration or earlier termination of the applicable Services (as the term
Services is defined in the IT Transition Services Agreement), which systems and
support include, without limitation, any reasonably required systems and support
provided by Pioneer pursuant to the IT Transition Services Agreement.  On and
after the date of this Agreement until April 1, 2015, Pioneer shall cooperate
with Researcher in Researcher's efforts to obtain such systems and support;
provided, however, that in no event shall Researcher be entitled to extend any
Service Term (as such term is defined in the IT Transition Services Agreement)
without the prior written consent of Pioneer, which consent may be withheld by
Pioneer for any or no reason in its sole and absolute discretion.

SECTION 4 - CONFIDENTIALITY AND NON-USE

4.1   For purposes of this Agreement, "Confidential Information" means (i) this
Agreement and the Exhibits hereto, (ii) the Proprietary Information, (iii) the
Protocols, (iv) the Research Plans, (v) the Stewardship Guidelines, and (vi) any
other information disclosed by one Party or its Affiliates or their
representatives to the other Party or its Affiliates or their representatives in
connection with the transactions contemplated hereby and identified in writing
as "confidential" or similar notation. Except as otherwise permitted by this
Agreement, a Party shall not, and shall cause its Affiliates and their
respective employees, consultants, agents and attorneys not to, disclose the
Confidential Information of the disclosing party or its Affiliates or their
representatives to any third party or use the Confidential Information except
for purposes of this Agreement and the transactions contemplated hereby without
the prior written permission of the disclosing party for a period of ten (10)
years after the date of disclosure; provided, that the foregoing obligations of
confidentiality and restricted use shall not extend to information that is: (i)
already known at the time of its receipt by the receiving party, as shown by its
prior written records; (ii) properly in the public domain through no fault of
the receiving party; (iii) disclosed to the receiving party by a third party who
may lawfully do so; or (iv) independently developed by or for the receiving
party without use of the disclosing party's Confidential Information. Researcher
agrees to protect the Proprietary Information from access by unauthorized third
parties; provided, that, Pioneer shall not be deemed an unauthorized third party
for purposes of this Agreement.

4.2   Notwithstanding the foregoing, a receiving party may disclose Confidential
Information of the disclosing party required to be disclosed by applicable Legal
Requirements or the rules or regulations of any U.S. or foreign securities
exchange (if not subject to protection as confidential business information or
otherwise protected by statute or common law privilege against disclosure);
provided, however, that prior to any such disclosure, the receiving party shall
use commercially reasonable efforts to (i) give the other party written notice
of such requirement prior to any such disclosure and (ii) allow the other party
reasonable time to take such steps as to limit such disclosure. The parties
shall cooperate with one another in the good faith making or assertion of any
available defense or privilege relating to the disclosure of the Confidential
Information.

9

--------------------------------------------------------------------------------

4.3   Notwithstanding the foregoing, a receiving party may disclose Confidential
Information to its Affiliates, and their respective officers, directors,
employees, consultants, agents and attorneys having a need to know for the
purposes of consummating the transactions contemplated hereby and who are
subject to a confidentiality agreement or obligation covering such information.

4.4   Notwithstanding anything to the contrary contained in this Section 4, each
Party agrees that it shall, and shall cause its Affiliates and their respective
officers, directors, employees, consultants, agents and attorneys to, (i) take
reasonable measures to protect the secrecy, and avoid disclosure, except as
expressly permitted by this Section 4, and unauthorized use, of the Confidential
Information of the other Party and its Affiliates and (ii) with respect to the
Confidential Information of the other Party and its Affiliates, take at least
those measures that it takes to protect its own confidential information of a
similar nature, but in no case less than reasonable care.

4.5   Unless Pioneer gives its consent in writing, Researcher will not perform
the following actions (i) except in accordance with the Research obligations set
forth on Exhibit E or the then-current Research Plan (and then, only in
accordance with the applicable Protocols and Stewardship Guidelines), or (ii)
unless otherwise expressly required by Exhibit D (and then, only in accordance
with the applicable Protocols and Stewardship Guidelines):

propagate or increase Plant Materials except as specifically provided in the
Protocol;

breed with or make crosses or backcrosses with Plant Materials;

multiply or genetically combine Plant Materials with any other plant germplasm
or seed treatments;

subject any Plant Materials to laboratory techniques (including mutagenesis) to
product new variants;

characterize, analyze, isolate, sequence or otherwise reverse engineer any
genetic, protein, or metabolic components of Plant Materials including, but not
limited to, nucleic acid analysis, proteomics or metabolomics;

sequence, analyze, isolate, modify or cause to be sequenced, analyzed, isolated
or modified the Plant Materials, and/or any seed treatment compounds found in
the Seed;

conduct genetic analysis on the Plant Materials, including, without limitation,
molecularly characterize, isolate or modify or use any genetic component of the
Plant Materials;

chemically or genetically modify the Plant Materials or otherwise alter its
composition;

conduct biotechnology processes including, but not limited, to tissue culturing,
mutagenesis or transformation with Plant Materials; or

introduce additional transgenes into the Plant Materials.

4.6   Unless in accordance with the Transaction Documents or as authorized under
any other agreement between the Parties, Researcher shall prevent Plant
Materials or components thereof from entering any commercial grain stream, food,
food products, feed or feed

10

--------------------------------------------------------------------------------

products and shall not sell, give, transfer or distribute Proprietary
Information, Plant Materials and/or Results to any third party for any reason in
accordance with Section 4.1. Proprietary Information, Plant Materials and/or
Results will be used solely by Researcher for its performance of the Services.
Additionally, Researcher shall use Proprietary Information and Plant Materials
and/or Results in compliance with the Stewardship Guidelines as well as all
applicable Legal Requirements, including without limitation, those pertaining
to: (i) the transport of Proprietary Information; (ii) the protection of the
environment; (iii) the handling of Plant Materials; (v) the performance of the
Services; and (vi) the disposition of Plant Materials remaining after the
performance of the Service.

4.7   Researcher shall not export, directly or indirectly, any Proprietary
Information to any country for which the United States government or any agency
thereof at the time of export requires an export license or other approval,
without first obtaining Pioneer's explicit written permission and securing such
license or approval, when required by applicable United States Legal
Requirements. Accordingly, Researcher shall not release Plant Materials in any
manner that would result in the export outside the United States without first
obtaining Pioneer's written permission.

4.8   Researcher shall not, without Pioneer's prior written consent, release,
transport, import, export, sell or otherwise transfer Proprietary Information,
including, but not limited to, the Plant Materials or the Results, outside the
country in which the applicable Services are undertaken or in conflict with
applicable Government Agency Permits. Researcher shall not undertake nor permit
any third party to undertake any research, development or breeding activity of
any nature on Plant Materials other than as expressly permitted by Pioneer.

SECTION 5 - RIGHTS

5.1   Results shall be supplied to Pioneer, or to any other entity as specified
by Pioneer, promptly on completion of the corresponding Services, and/or as
otherwise agreed in the Protocols. Pioneer shall have the right to (i) use and
disclose the Results for any research or commercial purpose and (ii) use,
disclose and assign the Results pursuant to the terms of the Agreements
specified in Exhibit F.

5.2   RESEARCHER SHALL NOT PLACE ANY LIEN OR CLAIM AGAINST THE PLANT MATERIALS
OR RESULTS AND SHALL NOT ALLOW ANY LIEN OR CLAIM TO BE PLACED THEREON BY ANY
THIRD PARTY. IN THE EVENT OF A BREACH OF THIS SECTION 5.2, RESEARCHER SHALL
IMMEDIATELY (I) NOTIFY PIONEER OF SUCH LIEN OF CLAIM AND (II) REMEDY SUCH LIEN
OR CLAIM.

5.3   Researcher shall not file any patent application(s) related to the Results
and Plant Materials or any genetic material contained therein nor uses thereof.
For the purpose of protecting Pioneer's, [**]16 or [**]17 interest in the
Proprietary Information and/or

_________________________
16 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
17 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

11

--------------------------------------------------------------------------------

Pioneer's, [**]18 or [**]19 interest in the Results, if, (i) solely as a result
of the Services, Researcher conceives, makes or develops any inventions or
discovery (patentable or not) during the term of this Agreement in connection
with Researcher's performance of its obligations under this Agreement, or (ii)
required pursuant to the terms of any of the agreements identified in Exhibit F,
Researcher will: (a) give notice to Pioneer of any inventions or discovery
(patentable or not) during the term of this Agreement in connection with
Researcher's performance of its obligations under this Agreement; (b) obtain
written acknowledgement from its employees, subcontractors and agents that they
assign to Researcher all ownership rights in said inventions; (c) assign to
Pioneer, [**]20 and/or [**]21, as applicable, all of Researcher's rights
therein; and (d) execute any necessary papers and otherwise reasonably cooperate
with Pioneer, [**]22 and/or [**]23, as applicable, in the securing of patents or
other intellectual property rights on such inventions.

5.4   Plant Materials are proprietary to Pioneer. Plant Materials may be
protected by a variety of intellectual property rights including PVP
certificates, trade secrets, non-use obligations and patents. A conditional
limited right is created under this intellectual property granted by this
Agreement to solely perform the Services. No other right or license of any kind
is granted nor is to be implied under this Agreement, except to the extent
reasonably necessary for the performance of the Services hereunder.
Additionally, Proprietary Information may contain a third party technology to
which no rights are granted. Nothing in this Agreement shall be construed to
require Researcher and Pioneer to enter into any future business or technical
relationship or understanding, nor shall this Agreement be construed in any way
as any commitment to Researcher with respect to the Plant Materials beyond the
Services set forth in this Agreement.

SECTION 6 - INDEMNIFICATION

6.1   Researcher will defend, indemnify, protect and hold harmless Pioneer, its
Affiliates and their respective executives, officers, directors, stockholders,
representatives, employees, agents, parent companies, and subsidiaries from and
against any and all demands, actions, recalls, claims, obligations, causes of
action, complaints, lawsuits and legal or other similar proceedings ("Claims")
and any judgments, penalties, fines, settlements, losses, liabilities, damages
and costs (including attorney's fees) resulting from any Claims to the extent
Claims arise out of or are related to (i) a breach by Researcher or its
Affiliates of this Agreement (including, without limitation, any failure by
Researcher or its Affiliates to perform or comply with the Stewardship
Guidelines or Exhibit D), or (ii) a breach by Pioneer of any agreement set forth
on Exhibit F, which breach arises out of any breach, action or omission by
Researcher or its Affiliates under the terms of this Agreement.

_________________________
18 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
19 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
20 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
21 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
22 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
23 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

12

--------------------------------------------------------------------------------

6.2   Pioneer shall defend, indemnify, protect and hold harmless Researcher, its
Affiliates and their respective executives, officers, directors, stockholders,
representatives, employees, agents, parent companies, and subsidiaries from and
against any and all Claims and any judgments, penalties, fines, settlements,
losses, liabilities, damages and costs (including attorney's fees) resulting
from any Claims to the extent such Claims arise out of or are related to a
breach by Pioneer or its Affiliates of this Agreement.

6.3   THE LIABILITY OF EACH PARTY UNDER THIS AGREEMENT SHALL BE LIMITED TO
ACTUAL DAMAGES AND IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING LOST
PROFITS (OTHER THAN, FOR THE AVOIDANCE OF DOUBT, LOST PROFITS THAT WOULD
CONSTITUTE GENERAL, DIRECT DAMAGES), HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, OTHER THAN FOR SUCH DAMAGES OR LOST PROFITS ACTUALLY INCURRED BY SUCH
PARTY PURSUANT TO A THIRD- PARTY CLAIM. NEITHER PARTY SHALL BE LIABLE OR
OBLIGATED WITH RESPECT TO ANY LOSS OR DAMAGES RESULTING FROM ANY CLAIMS, DEMANDS
OR ACTIONS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY AMOUNTS
IN EXCESS IN THE AGGREGATE AMOUNT OF THE AMOUNTS PAID BY OR TO IT HEREUNDER
DURING THE TWELVE MONTH PERIOD PROCEEDING THE DATE SUCH CLAIM, DEMAND OR ACTION
ARISES (OR IN THE CASE OF CLAIMS, DEMANDS OR ACTIONS ARISING PRIOR TO THE FIRST
ANNIVERSARY OF THE EFFECTIVE DATE, DURING THE TWELVE MONTH PERIOD FOLLOWING THE
EFFECTIVE DATE), PROVIDED THAT THE FOREGOING LIMITATION ON DAMAGES SHALL NOT
APPLY TO (I) LOSSES OR DAMAGES ACTUALLY INCURRED BY SUCH PARTY PURSUANT TO A
THIRD-PARTY CLAIM (ANY CLAIM BY [**]24 OR [**]25), (II) CLAIMS, DEMANDS OR
ACTIONS ARISING OUT OF OR RELATING TO INFRINGEMENT OR ALLEGED INFRINGEMENT OF
ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD-PARTY, OR (III) LOSSES OR DAMAGES
ARISING OUT OF OR RELATING TO A BREACH OF SECTION 2.

SECTION 7 - WARRANTIES AND LIMITATIONS

7.1 Each party represents and warrants to the other party that (i) it has the
requisite power and authority to execute and deliver this Agreement and perform
its obligations hereunder, and (ii) its execution, delivery and performance of
this Agreement will not result in a violation or breach of, or constitute (with
or without due notice or lapse of time

_________________________
24 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
25 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

13

--------------------------------------------------------------------------------

or both) a default (or give rise to any right of termination, cancellation or
acceleration) under, any of the terms, conditions or provisions of any license,
contract, agreement or other instrument or obligation to which it or any of its
Affiliates is a party or by which it or any of its properties or assets may be
bound.

7.2   Pioneer represents and warrants that Researchers' performance of the
Services, to the extent performed strictly in accordance with the terms of this
Agreement (including, without limitation, in accordance with all Stewardship
Guidelines and Exhibit D) as contemplated under this Agreement, will not
infringe any third party's intellectual property rights.

7.3   EXCEPT AS SET FORTH IN SECTIONS 7.1 AND 7.2, PIONEER MAKES NO
REPRESENTATIONS AND GRANTS NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AS TO ANY MATTER, WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO (i) AS TO THE VALIDITY OR ACCURACY OF INFORMATION
PROVIDED BY PIONEER, (ii) AS TO WHETHER THE SERVICES WILL NOT RESULT IN SAFETY
OR HEALTH HAZARDS TO RESEARCHER'S EMPLOYEES OR REPRESENTATIVES, (iii) THAT THE
EXERCISE OF THE RIGHTS GRANTED BY PIONEER UNDER ANY AGREEMENT DO NOT INFRINGE
PATENTS OR ANY OTHER RIGHTS OF ANY THIRD PARTY, AND (v) PIONEER MAINTAINING OR
ENFORCING ITS RIGHTS UNDER PIONEER'S PROPRIETARY INFORMATION.

7.4   EXCEPT AS PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES AND EACH PARTY
HEREBY SPECIFICALLY DISCLAIMS, ANY WARRANTIES, CONDITIONS, CLAIMS OR
REPRESENTATIONS, EXPRESS, IMPLIED, OR STATUTORY, WITH RESPECT TO THE SUBJECT
MATTER HEREOF (OTHER THAN WITH RESPECT TO THE ACCURACY OF REPORTS RESEARCHER
PROVIDES WITH RESPECT TO THE RESULTS), INCLUDING, WITHOUT LIMITATION, IMPLIED
CONDITIONS OR WARRANTIES OF QUALITY, PERFORMANCE, NON-INFRINGEMENT,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE, NOR ARE THERE ANY
WARRANTIES CREATED BY COURSE OF DEALING, COURSE OF PERFORMANCE, OR TRADE USAGE.

SECTION 8 - TERM AND TERMINATION

8.1   This Agreement shall be effective as of the date first written above and,
unless terminated as set forth below in Section 8.2 or Section 8.3, shall
continue until the earlier of (i) the execution and closing under the Second
APSA (as such term is defined in the APSA) or December 31, 2017.

8.2   Notwithstanding the provisions of Section 8.1:

Either Party shall have the right to terminate this Agreement by giving sixty
(60) days written notice to the other Party in the event of any material breach
of this

14

--------------------------------------------------------------------------------

Agreement by the other party (which notice shall provide reasonable detail of
such breach by the other party) and a failure to cure such breach within such
sixty (60) day period.

Either Party shall have the right to terminate this Agreement immediately by
giving written notice to the other Party if the other Party shall be adjudicated
a bankrupt or make an arrangement for the benefit of creditors, or bankruptcy,
insolvency, reorganization, arrangement, debt adjustment, receivership,
liquidation or dissolution proceedings shall be instituted by or against the
other Party and, if instituted adversely, the other Party consents to the same
or admits in writing the material allegations thereof or said proceedings shall
remain undismissed for ninety (90) days.

Pioneer shall have the right to terminate this Agreement immediately by giving
written notice to Research in the event of a termination of any agreement listed
on Exhibit F.

Pioneer shall have the right to terminate this Agreement immediately upon
delivery of written notice to Researcher if Researcher ceases to be compliant
with any of the Stewardship Policies, or in the event that Pioneer shall receive
written notice from [**]26 or [**]27 stating that Researcher ceases to be
compliant with any of the Stewardship Policies.

8.3   Notwithstanding the provisions of Section 8.1, a Party may terminate this
Agreement in the event of any one or more of the following (each, a "Change of
Control"):

a direct or indirect sale, exchange, or other transfer of more than fifty
percent (50%) of the outstanding equity of the other Party (whether by the
issues or sale of equity, merger, consolidation or otherwise); or

if an encumberer takes possession of all or a substantial part of the business
used in the business of the such other Party's performance of its obligations
hereunder or if a distress or execution or any similar process is levied or
enforced against such other Party and remains unsatisfied for a period of sixty
(60) calendar days.

Each Party that experiences a Change of Control shall provide written notice to
the other Party of such Change of Control. A Party terminating the Agreement
pursuant to this Section 8.3 shall deliver written notice of termination no
later than ten (10) business days following such Party's receipt of written
notice of the applicable Change of Control; provided, however, that if written
notice of any Change of Control is not timely provided to the other party, such
party may nevertheless deliver written notice of termination.

8.4   Upon expiration or termination of this Agreement, all rights and
obligations under this Agreement shall become null, void and ineffective, except
that the rights and obligations

_________________________
26 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
27 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

15

--------------------------------------------------------------------------------

of either Party that have accrued shall not be affected thereby. Notwithstanding
anything contained in this Agreement to the contrary, the Parties' rights and
obligations under this Section 8 and Sections 2, 4, 5, 6, 7, 8, 10, 11 and 12
shall survive the expiration or earlier termination of this Agreement.

8.5   Neither termination of the Services, nor termination or expiration of this
Agreement, shall relieve the Parties of any obligation with respect to
Confidential Information or Results developed prior to either termination or
expiration and shall not modify the ownership rights in Proprietary Information,
Plant Materials and/or Results. Additionally, neither termination of the
Services, nor termination or expiration of this Agreement shall relieve
Researcher of any regulatory and environmental compliance obligations such as
those outlined in the Protocols or Stewardship Guidelines. Pioneer will be
obligated to pay for only those Services performed and expenses incurred in
compliance with applicable Protocols, Research Plans, and Stewardship
Guidelines. Upon notice of termination of this Agreement, Researcher shall use
all reasonable efforts to discontinue the ongoing Services and minimize any
additional costs to Pioneer unless otherwise specifically agreed to in writing
by the Parties.

8.6   Any remaining Plant Materials specifically related to terminated Services,
and all remaining Plant Materials upon termination or expiration of this
Agreement shall be destroyed or returned at Pioneer's request in accordance with
the applicable procedures found in the Protocols and Stewardship Guidelines.
Researcher shall provide written confirmation to Pioneer of the destruction. If
Researcher has any questions regarding the disposition of Plant Materials,
Researcher shall promptly contact the designated Pioneer representative.

8.7   At Pioneer's request, and following payment of all amounts payable to
Research (provided that Researcher has promptly delivered an invoice in
accordance with the terms hereof), Researcher will return any remaining
Proprietary Information and/or Results to Pioneer. Upon the expiration or
earlier giving of any notice of termination of this Agreement, Researcher shall
immediately (i) cease use of Proprietary Information and (ii) deliver
Proprietary Information and/or Results to Pioneer.

SECTION 9 - ASSIGNABILITY

9.1 Neither Party may assign any of its rights or obligations under this
Agreement, in whole or in part, without the prior written consent of the other
Party; provided , however, that no consent shall be required if this Agreement
is assigned by Pioneer to an Affiliate or in connection with the sale, transfer
or assignment of all or substantially all of the Party' s business or assets and
such Affiliate or purchaser, transferee or assignee shall have agreed, in a
writing reasonably acceptable to Researcher, to be bound by the terms of this
Agreement and to assume Pioneer' s obligations hereunder, and (ii) no consent
from Pioneer shall be required if this Agreement is assigned by Researcher to an
Affiliate that is wholly-owned by Researcher if (a) such Affiliate shall have
agreed, in a writing reasonably acceptable to Pioneer, to be bound by the terms
of this Agreement and to assume Researcher's obligations hereunder, (b)
Researcher shall have executed and

16

--------------------------------------------------------------------------------

delivered to Pioneer a guaranty in substantially the same form as the Guaranty
(as defined in the APSA), pursuant to which Researcher shall guaranty all of the
obligations of such wholly-owned Affiliate under this Agreement, and (b) [**]28
and [**]29 shall have given their prior written consent to such assignment and
to the continuation of the transactions contemplated by this Agreement in
accordance with the terms herein, in form and substance acceptable to Pioneer.
Any attempted assignment in violation of this Section 9.1 shall be void.

SECTION 10 - GOVERNING LAW; DISPUTES

10.1   Any dispute between the Parties arising out of or relating to this
Agreement or the transactions contemplated hereby, or the interpretation,
validity or effectiveness of this Agreement, or any provision of this Agreement,
in the event the Parties fail to agree, shall, upon the written request of a
Party, be referred to designated senior management representatives of the
Parties for resolution. Such representatives shall promptly meet and, in good
faith, attempt to resolve the controversy, claim or issues referred to them.

10.2   If such representatives do not resolve the dispute within thirty (30)
days after the dispute is referred to them, the dispute shall be settled by
binding arbitration, in accordance with the Center for Public Resources
(hereinafter referred to as "CPR") Rules for Non-Administered Arbitration of
Business Disputes. For disputes in which the amount in controversy is less than
or equal to U.S. $1,000,000, the Parties shall mutually select one (1) neutral
arbitrator who shall be qualified by experience and training to arbitrate
commercial disputes. If the Parties cannot agree on an arbitrator or if the
amount in controversy exceeds U.S. $1,000,000, such dispute shall be settled by
three (3) arbitrators who shall be qualified by experience and training to
arbitrate commercial disputes, of whom each Party involved in the arbitration
shall appoint one, and the two appointees shall select the third, subject to
meeting the qualifications for selection. If the Parties have difficulty finding
suitable arbitrators, the Parties may seek assistance of CPR and its CPR Panels
of Distinguished Neutrals. Judgment upon the award or other remedy rendered by
the arbitrators may be entered by any court having jurisdiction thereof. The
place of arbitration shall be in Des Moines, Iowa. The arbitrators shall apply
the substantive law of the State of Iowa, without regard to its conflicts of law
principles, and their decision thereon shall be final and binding on the
Parties. Discovery shall be allowed in any form agreed to by the Parties,
provided that if the Parties cannot agree as to a form of discovery (i) all
discovery shall be concluded within one hundred twenty (120) days of service of
the notice of arbitration, (ii) each Party shall be limited to no more than ten
(10) requests for the production of any single category of documents, and (iii)
each Party shall be limited to two (2) depositions each with a maximum time
limit that shall not exceed four (4) hours. Each Party shall be responsible for
and shall pay for the costs and expenses incurred by such Party in connection
with any such arbitration; provided, however, that all filing and arbitrators'
fees shall be borne fifty percent (50%) by PHI and fifty percent (50%) by
Researcher. Each Party does hereby irrevocably consent to service of process by
registered mail, return receipt requested with respect to

_________________________
28 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
29 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

17

--------------------------------------------------------------------------------

any such arbitration in accordance with and at its address set forth in Section
12 (as such address may be updated from time to time in accordance with the
terms of Section 12). Any arbitration contemplated by this Section 10 shall be
initiated by sending a demand for arbitration by registered mail, return receipt
requested, to the applicable Party in accordance with and at the address set
forth in Section 12 (as such address may be updated from time to time in
accordance with the terms of Section 12) and such demand letter shall state the
amount of relief sought by the Party making the demand. This Agreement shall not
be governed by the U.N. Convention on Contracts for the International Sale of
Goods.

10.3   All proceedings and any testimony, documents, communications and
materials, whether written or oral, submitted to or generated by the Parties to
each other or to the arbitration panel in connection with this Section 10 shall
be deemed to be in furtherance of settlement negotiation and shall be privileged
and confidential, and shielded from production in other proceedings except as
may be required by applicable law.

10.4   This Agreement shall be governed by the substantive laws of the State of
Iowa, without regard to its conflicts of laws principles, and, except as
otherwise provided herein, the State and Federal courts in the City of Des
Moines, Iowa shall have exclusive jurisdiction over any proceeding seeking to
enforce any provision of, or based upon any right arising out of, this Agreement
or the transactions contemplated hereby. The Parties hereto do hereby
irrevocably (i) submit themselves to the personal jurisdiction of such courts,
(ii) agree to service of such courts' process upon them with respect to any such
proceeding, (iii) waive any objection to venue laid therein and (iv) consent to
service of process by registered mail, return receipt requested in accordance
with and at its address set forth in Section 12 (as such address may be updated
from time to time in accordance with the terms of Section 12).

10.5   The Parties acknowledge and agree that the foregoing choice of law and
forum provisions are the product of an arm's-length negotiation between the
Parties.

10.6   Notwithstanding the foregoing, either Party to this Agreement may seek,
in the State or Federal courts in the City of Des Moines, Iowa, interim or
provisional injunctive relief (or similar equitable relief) to maintain the
status quo until such time as the designated senior management representatives
of the Parties resolve a dispute referred to them or an arbitration award or
other remedy is entered in connection with such dispute pursuant to this Section
10.6 and, by doing so, such Party does not waive any right or remedy available
under this Agreement.

18

--------------------------------------------------------------------------------

SECTION 11 - GENERAL PROVISIONS

11.1   Relationship of the Parties. Neither Party to this Agreement shall have
any authority to employ any person as an employee or agent for or on behalf of
the other Party or any purpose, and neither Party to this Agreement, nor any
third party performing any duties or engaging in any work at the request of such
Party, shall be deemed to be an employee or agent of the other Party to this
Agreement.

11.2   Names and Trademarks. Researcher and Pioneer shall not use the other's
name or trademarks in any advertising, publicity, or news release related to
this Agreement and its subject matter. No item bearing any trademark of Pioneer
may be sold to anyone other than Pioneer or its designated agents.

11.3   Force Majeure. The failure or delay of either Party to perform any
obligation under this Agreement by reason of acts of God, adverse weather
conditions (either from the perspective of agricultural production of seed or
its shipment by sea/air), epidemics, acts of civil or military authority, civil
disturbance, war, strikes or other labor disputes or disturbances, fire,
transportation contingencies, shortage of facilities, fuel, energy, labor or
materials, or laws, regulations, acts or orders of any governmental agency or
official thereof, other catastrophes, or any other circumstance beyond its
reasonable control ("Force Majeure") shall not be deemed to be a breach of this
Agreement so long as the Party so prevented from complying with this Agreement
shall have used its commercially reasonable efforts to avoid such Force Majeure
or to ameliorate its effects, and shall continue to take all actions within its
power to comply as fully as possible with the terms of this Agreement. In the
event of any such default or breach, performance of the obligations shall be
deferred until the Force Majeure ceases.

11.4   Pioneer Core Values - Child and Forced Labor and Human Trafficking
Prohibition.

Pioneer will not tolerate the use of child or forced labor, slavery or human
trafficking in any of its global operations and facilities. Pioneer will not
tolerate the exploitation of children, their engagement in unacceptable
hazardous work, or the trafficking, physical punishment, abuse, or involuntary
servitude of any worker. Pioneer expects its suppliers and contractors with whom
it does business to uphold the same standards.

Researcher certifies that it is fully aware of the DuPont Principles on Child
and Forced Labor and Human Trafficking (the "DuPont Principles") available under
Respect for People at
http://www.pioneer.com/home/site/about/business/commitment/. Researcher
certifies that it does not and will not employ, directly or indirectly or
through a subcontractor, any person to perform services, provide product, or
manufacture or supply material for Pioneer who is under sixteen (16) years of
age, or eighteen (18) years of age in the case of hazardous services, in a
manner contravening the DuPont Principles or in violation of any relevant laws
or regulations.

19

--------------------------------------------------------------------------------

Researcher certifies that the workers it uses, and will use, to produce product,
provide services, or manufacture or supply material are present voluntarily.
Researcher certifies that it and its suppliers of goods and services do not and
will not knowingly use prison, slave, human trafficked or forced labor in
contravention of the DuPont Principles or relevant laws and regulations.

Researcher understands that these certifications and undertakings are essential
to the Agreement. Researcher agrees to indemnify Pioneer and its parent Pioneer,
E. I. du Pont de Nemours and Company ("DuPont"), and hold Pioneer and DuPont
harmless with respect to any violation of relevant laws and regulations, or for
any liability arising from the contravention of the DuPont Principles, or
non-compliance with this Section 11.4 by Researcher. Researcher also agrees
that, in the event that Pioneer determines that a violation of this Section 11.4
has occurred, Pioneer shall notify Researcher and Researcher shall immediately
remedy the violation. In the event that Pioneer determines that Researcher has
not remedied the violation, then Pioneer may terminate the Agreement
immediately, and such termination shall be with cause.

11.5   Except as otherwise expressly stated in this Agreement, the rights and
remedies of a Party set forth herein with respect to failure of the other to
comply with the terms of this Agreement (including, without limitation, rights
of full termination of this Agreement) are not exclusive, the exercise thereof
shall not constitute an election of remedies and the aggrieved Party shall in
all events be entitled to seek whatever additional remedies may be available in
law or in equity.

11.6   Waiver. Any term or provision of this Agreement may be waived at any time
by the Party entitled to the benefit thereof only by a written instrument
executed by such Party. No delay on the part of Researcher or Pioneer in
exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of either Researcher or Pioneer of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder nor will any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

11.7   Severability. If any provision hereof is found invalid or unenforceable
pursuant to any executive, legislative, judicial or other decree or decision,
the remainder of this Agreement shall remain valid and enforceable according to
its terms, unless either Party deems the invalid or unenforceable provisions to
be essential to this Agreement, in which case such Party may terminate this
Agreement, effective immediately, upon written notice to the other Party.

11.8   Third Party Benefits. This Agreement shall be binding upon and inure to
the benefit of each of the Parties and their respective successors and permitted
assigns. Nothing contained in this Agreement, express or implied, shall be
deemed to confer any right or remedy upon, or obligate any Party hereto to, any
person or entity other than the Parties hereto.

20

--------------------------------------------------------------------------------

11.9   Entire Agreement. This writing (together with the APSA and the
Transaction Documents, as such term is defined in the APSA) contains the entire
agreement between the Parties superseding any prior agreements dealing with the
subject matter hereof. No modification of this Agreement shall be effective
unless it is in writing, signed by the parties.

11.10   Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile or portable document format (PDF)), each
of which shall be deemed an original, but all of which, when taken together,
shall constitute one and the same instrument.

11.11   Books and Records; Audit. Researcher shall maintain, and shall cause
each of its Affiliates and permitted subcontractors and sublicensees to
maintain, complete and accurate records relating to the rights and obligations
under this Agreement, which records shall contain sufficient information to
permit Pioneer, [**]30 and [**]31, together with their representatives
(comprised of at least one person certified as a public accountant in at least
one jurisdiction in the United States, selected from a nationally recognized
third party accountant firm by the auditing party and reasonably acceptable to
the party being audited) to confirm the accuracy of any reports, breeding
activities, stewardship compliance, seed production efforts, seed quality
levels, field trials, plantings, or any other activities contemplated herein
and/or payments developed or pursued by Researcher, its Affiliates or permitted
subcontractors in alfalfa pursuant to the terms of this Agreement. Researcher
shall retain and make available, and shall cause each of its Affiliates and
permitted subcontractors and sublicensees to retain and make available, such
records for at least four (4) years following the end of the calendar year to
which they pertain, to such auditing party's representatives upon at least
fifteen (15) days' advance written notice, for inspection during normal business
hours, to verify any reports and payments made under this Agreement. Prior to
any such inspection, such auditing party's representatives shall be required to
sign a reasonable non-disclosure and non-use agreement with the party being
audited to protect the confidential information of the party being audited.

SECTION 12 - NOTICES

All notices, demands, requests, consents or other communications hereunder shall
be in writing and shall be deemed sufficiently given if personally delivered, in
which case such notice shall be deemed received upon delivery, or sent by
prepaid air courier of internationally recognized repute, in which case such
notice shall be deemed received upon receipt of confirmation of transmission of
the telefax to the Parties at the following address, or to such other address as
may be designated by written notice given by either Party to the other Party:

_________________________
30 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.
31 Omitted and filed separately with the SEC pursuant to a confidential
treatment request.

21

--------------------------------------------------------------------------------

If to Pioneer:

PIONEER HI-BRED INTERNATIONAL, INC.
Attention: General Counsel
DuPont Pioneer
7250 N.W. 62nd Ave.
P.O. Box 1014
Johnston, IA 50131-1014
Fax: (515) 535-4844

If to Researcher:

S&W SEED COMPANY
Attention: Chief Financial Officer
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727
Fax: (559) 255-5457

[Signature Page Follows]

 

 

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

S&W Seed Company


(Researcher)



 

Pioneer Hi-Bred International
(Pioneer)

By __________________________________

By ___________________________________

Name:

Name:

Title:

Title:

   

 

 

 

 

[Signature Page for Research Agreement]

--------------------------------------------------------------------------------